                    Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 1 of 19




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23309360
Notice of Service of Process                                                                            Date Processed: 06/07/2021

Primary Contact:           Tanya Flores
                           Midland Credit Management, Inc.
                           350 Camino de La Reina
                           Ste 100
                           San Diego, CA 92108-3007

Electronic copy provided to:                   Krista Yerby

Entity:                                       Midland Credit Management, Inc
                                              Entity ID Number 1682419
Entity Served:                                Midland Credit Management, Inc.
Title of Action:                              Linda Vorek vs. Midland Credit Management, Inc.
Matter Name/ID:                               Linda Vorek vs. Midland Credit Management, Inc. (11296125)
Document(s) Type:                             Notice and Complaint
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Warren County Court of Common Pleas, PA
Case/Reference No:                            122
Jurisdiction Served:                          Kansas
Date Served on CSC:                           06/04/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Eugene D. Frank
                                              412-366-4276

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                              Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 2 of 19

              Supreme
                                                          eas                    FurProthoriotary Use*Only : ~ ~ ~ - ~ t.:

                                                                                                  ~
                                                             County                           ~
                                                                                                      ~X ~l~•i
                                                                                                      ~irf-   +    ~n     ~      r :4         N

                                                                                                                                        '     —

                The information collected on this form is used solely for court administration purposes. This fotiij do~not 71
                supplement or replace the filing and service ofpleadings or other papers as required by law or=rules~of ciRrt. µ----
              Commencement of Action:
               ~ Complaint           0 Writ of Summons                      © Petition
    S.         ~ Transfer from Anothcr Jurisdiction                           Declaration of Taking                                           -~     --~
    E
              Lead Plaintiff's Name:                                              Lead Defendant's Name:
               Linda Vorek                                                         Midland Funding LLC et al.                                  -~
    T                                                                                                                         Owithin arbitration limits
              Are money damages requested? ~] Yes                     ~ No          Dollar Amount Requested:                   outside arbitration limits

; N: Is this a Class Action Suit?                         ® Yes       El No          Is this an MDJAppeal?                        E3 Yes          0 No

                    Name of Plaintiff/Appellant's Attorney: Euqene D. Frank, Esquire
                               ® Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

              Nature:of the-Case:         -Place ari "X'." to the left of the ONE~case_category that.most accurately describes your
                                         PRI111ARY CASE._Tf you arc making_more.tHan orie type.of claim, check the one that
                                         you-consider most important.
              TORT (do i:ot incliide Mass Tort)             CONTRACT (do not inchide Jtidginents)             CIVIL APPEALS
               ~ Intentional                                 El Buyer Plaintiff                                   Administrative Agencies
               0 Malicious Prosecution                       [3 Debt Collection: Credit Card                      ~ Board of Assessment
                ~   Motor Vehicle                            © Debt Collcction: Other                             ~ Board of Elcctions
                0 Nuisance                                                                                        © Dept. of Transportation
                0 Premises Liability                                                                              0 Statutory Appeal: Other
                ~] Product Liability (does not fnclttde
                                                                0 Employment Dispute:
                  mass tort)
                                                                  Discrimination
                [~ Slander/Libel/ Defamation                                                                      0 Zoning Board
                                                                ~ Employment Dispute: Other
                ~ Other:
                   FDCPA claims                                                                                   0 Other:

                                                                ~ Other:
;.. ` L7 0': MASS TORT
i        :w     (~ Asbestos
                  Tobacco
                0 Toxic Tort - DES
7.                Toxic Tort- Implant                       REAL PROPERTY                                     MISCELLANEOiJS
         {      ~ Toxic Waste                                   ~ Ejectment                                       [] Common Law/Statutory Arbitration
                  Other:                                        ~ Eminent Domain/Condemnation                     0  Declaratory Judgment
                                                                E3 Ground Rent                                    0  Mandamus
                                                                El Landlord/Tenant Dispute                        0  Non-Domestic Relations
                                                                E3 Mortgage Foreclosure: Residential                 Restraining Order
              PROFESSIONAL LIABLITY                             ® Mortgage Foreclosure: Commercial                ~ Quo Warranto
                [3 Dental                                       0 Partition                                       E3 Replevin
                [3 Legal                                        [3 Quiet Title                                    © Otlier:
                13 Medical                                      13 Other:
                El Other Professional:


                                                                                                                                            Updated 1/1/2011
     Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 3 of 19



                      IN THE COURT OF COMMON PLEAS
                     OF WARREN COUNTY, PENNSYLVANIA


Linda Vorek,
                                         NO:         122
                     Plaintiff,


                                         TYPE OF PLEADING:

                                         Complaint
       vs.
                                                                        N
                                                                        O




Midland Credit Management, Inc.                                               ~
                                                                              J
and Midland Funding LLC,
                                                                        ~
                    Defendants.                                   ~     "c5       ~—
                                                                                   ~Y




                                                               , ~ -•   _.


                                         FILED ON BEHALF OF:
                                         Linda Vorek, Plaintiff

                                         COUNSEL OF RECORD:
                                         Eugene D. Frank, Esquire
                                         PA ID # 89862

                                         3202 McKnight East Drive
                                         Pittsburgh, PA 15237
                                         (412) 366-4276 (office)
                                         (412) 366-4305 (fax)
                                         efrank(~
                                                a,edf-law.com
     Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 4 of 19



                        IN THE COURT OF COMMON PLEAS OF
                          WARREN COUNTY, PENNSYLVANIA
                                  CIVIL DIVISION
 Linda Vorek,                                      Case No.

                         Plaintiff,

          vs.

Midland Credit Management, Inc.
and Midland Funding LLC,

                        Defendants.


                                      NOTICE TO DEFEND
         You have been sued in court. If you wish to defend against the claim
 the following pages, you must take action within twenty                         s set forth in
                                                             (20) days atter this complaint
and notice are served, by entering a written appearance perso
                                                                   nally or by attorney and
filing in writing with the court your defenses or objections
                                                              to the claims set forth against
you. You are warned that if you fail to do so the case may proce
                                                                       ed without you and a
judgment may be entered against you by the court without furthe
                                                                     r notice for any money
claimed in the complaint or for any other claim or relief reque
                                                                  sted by the plaintiff. You
may lose money or property or other rights important to you.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
                                                   ONCE. IF YOU
DO NOT HAVE A LAWYER, GO TO OR TELEPHON
                                        E THE OFFICE SET FORTH
BELOW. THIS OFFICE CAN PROVIDE YOU WITH INFO
                                               RMATION ABOUT
HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIIZE A LAWYER, THIS
                                             OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGEN
                                                 CIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT REDU
                                           A       CED FEE OR NO
FEE.

      PA Lawyer Referral Services                   Northwestern Legal Services
          PA Bar Association                        First Niagara Bldg., 4`h Floor
           100 South Street                         315 Second Ave., Suite 401
        Harrisburg, PA 17108                              Warren, PA 16365
        Phone (800) 692-7375                           Phone (800) 665-6957
        Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 5 of 19



                             IN THE COURT OF COMMON PLEAS OF
                               WARREN COUNTY, PENNSYLVANIA
                                      CIVIL DIVISION
    Linda Vorek,                                      Case No.

                              Plaintiff,

               vs.

   Midland Credit Management, Inc.
   and Midland Funding LLC,

                             Defendants.




                                           COMPLAINT
          AND NOW, comes the Plaintiff, Linda Vorek, by and throu
                                                                  gh her undersigned
 counsel, and files this Complaint, and in support there
                                                          of avers as follows:

                                      Jurisdiction and Venue

          1.     , Jurisdiction of this Court generally arises out of, but
                                                                           not limited to, the
 Defendants' violation(s) of the Fair Debt Collection Pract
                                                            ices Act, 15 U.S.C. § 1692, et
seq. (hereinafter referred to as "FDCPA"), which prohi
                                                           bits debt collectors from engaging in
abusive, false, deceptive, misleading and/or unfair practices.

         2.          At all relevant times herein, Defendants, Midland Credit Mana
                                                                                   gement, Inc.
and Midland Funding LLC (collectively the "Defenda
                                                         nts"), were engaged in the collection
of delinquent consumer debts within the Com
                                            monwealth of Pennsylvania, including the
County of Warren.

         3.          Venue is proper in Warren County, Pennsylvania pursuant to Pa.
                                                                                    R.C.P.
No. 2179(a)(2) and/or 2179(a)(3).
         Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 6 of 19



                                               Parties

              4.      At all times mentioned herein, Plaintiff, Linda Vore
                                                                             k (the "Plaintiff"), was
   a natural person, consumer, and citizen of
                                              the Commonwealth of Pennsylvania, County of
   Warren.

             5.      At all relevant times herein, Plaintiff was alleg
                                                                       edly obligated to pay a
   defaulted consumer debt as specifically set forth
                                                       herein (the "Debt")
             6.      Defendant, Midland Credit Management, Inc. ("MC
                                                                     M"), is a corporation
  established in the State of Kansas with a busin
                                                  ess address located at 350 Camino De La
  Reina, Suite 100, San Diego, CA 92108.

             7.     MCM conducts business and/or attempts to collect delin
                                                                           quent consumer
  debts throughout the Commonwealth of Pennsylva
                                                        nia, including the County of Warren.
           8.       MCM's principal purpose is the collection of delinquent debts
                                                                                      .
           9.       MCM is a servicer of Midland Funding LLC ("MF") cons
                                                                         umer accounts
 and regularly attempts to collect related delinquen
                                                       t consumer debts for MF via phone calls
 to consumers and collection letters to consumers amon
                                                           gst other collection tactics.
          10.      MF is a limited liability company established in the State
                                                                              of Delaware
 with a business address located at 350 Camino De La
                                                     Reina, Suite 100, San Diego, CA
 92108.

          11.      MF conducts business andlor attempts to collect delin
                                                                         quent consumer
debts throughout the Commonwealth of Pennsylvania,
                                                          including the County of Warren.
         12.       MF's principal purpose is the collection of delinquent debts
                                                                                 .
         13.       MF's sole business is the purchasing of delinquent cons
                                                                           umer debts with
the purpose of attempting to collect on those debts by way
                                                              of dunning collection letters sent
to the consurners, collection telephone calls made to the cons
                                                               umers or third parties in an
        Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 7 of 19


   attempt to locate said consumers, filing
                                              collection lawsuits against consumers in various
   courts of law, and/or by reporting the delinquen
                                                    t debts to the credit bureaus.
            14.     MCM and MF are affiliated companies sharing com
                                                                             mon owners, officers,
  members, managers, attorneys, and/or emp
                                           loyees as well as addresses, phone numbers,
  consumer files, and/or databases.

            15.     MCM and MF operate with one another and
                                                            share information in their
  efforts to purchase and collect on delinquent consume
                                                             r debts.
           16.     MF does not issue credit and/or charge accounts or othe
                                                                               rwise extend credit
 to consumers.

           17.     At all times mentioned herein, MF directed and/or authorize
                                                                                   d MCM to act
 as its agent in the attempts to collect the relevant cons
                                                           umer debt.
           18.     Defendants are "debt collectors" as defined in the FDCPA
                                                                                 and, at all times
 relevant herein, acted by andlor through their own
                                                      ers, managers, officers, shareholders,
 authorized representatives, partners, employees, agen
                                                       ts, affiants, attorneys, affiliates and/or
 workmen.

          19.     MF is vicariously liable for the actions of MCM as
                                                                     well as any other
agents or attorneys assigned and/or hired to collect the relev
                                                                 ant debt.
          20.     Defendants (individually and/or collectively) regu
                                                                     larly engage in
collecting delinquent consumer debts and regularly
                                                        use the mails and/or the telephone in an
attempt to collect, directly or indirectly, delinquen
                                                     t consumer debts allegedly owed or due
or asserted to be owed or due another.
        Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 8 of 19



                                         Factual Allegations

             21.     At all relevant times herein, the related delinquent and
                                                                                 disputed consumer
   debt was a Credit One Bank, N.A. account
                                                  with an alleged balance incurred by Plaintiff in
   the amount of $1,893.04 (the "Debt").

            22.      At all relevant times herein, the Debt was
                                                                a consumer debt as defined in
   the FDCPA.

            23.      The Debt was incurred based on purchases relat
                                                                      ed to and/or used primarily
  for personal, family and/or household purposes
                                                 , including, but not limited to, personal
  retail purchases.

           24.      No part of the Debt was related to business trans
                                                                      actions.
           25.      Prior to 2016, the Debt went into default for nonp
                                                                        ayment.
           26.      No payments were made on the Debt by Plaintiff in
                                                                          2016 or thereafter.
           27.     The statute of limitations began to run on any claim
                                                                        related to the Debt
 from the time the cause of action accrued.

          28.      Plaintiff did not toll, extend, or otherwise renew the
                                                                          statute of limitations
 in any manner.

          29.      As a result, and pursuant to 42 Cons. Stat. § 5525, the statu
                                                                                  te of limitations
 had expired with respect to PlaintifPbefore
                                               March of 2020, and likely significantly earlier.
          30.      Despite the Debt being time-barred, on March 31,
                                                                    2020, MF via its in-
house attorneys commenced legal action against
                                               Plaintiff in Magisterial District Court 37-
4-01 at Case Number CV-0000018-2020 in an
                                                  attempt to collect the Debt (the "Lawsuit").
A true and correct copy of the Lawsuit docket is
                                                 attached hereto and marked as Exhibit
"A." All pleadings and/or other documents filed                               ,
                                                   within the Lawsuit are incorporated
herein by reference.
        Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 9 of 19



              31.      On or about April 23, 2020, Plaintiff notif
                                                                   ied the Magisterial District
   Court of her intent to defend against the Laws
                                                   uit.
              32.      Thereafter, on April 24, 2020, Plaintiff via her
                                                                        attorney notified
  Defendants (via certificate of mailing) and
                                              Defendants' in-house counsel (via certified
  mail) that Plaintiff was represented by counsel and
                                                          that Defendants were pursuing.
              33.     The aforementioned notice of representation was
                                                                      received by Defendants
  on Apri127, 2020 as evidenced by the certified maili
                                                           ng.
           34.        Despite knowing Plaintiff was represented by an attorn
                                                                             ey, Defendants
 knowing these facts nonetheless mailed or, cause
                                                     d to be mailed, directly to Plaintiff a
 collection letter on or about May 1, 2020 in an
                                                 attempt to collect the Debt (the "Collection
 Letter").

          35.        As a result of a calendar error, Plaintiff's attorney did
                                                                               not attend the
 rescheduled hearing in the Lawsuit and a default judgm
                                                             ent was entered in favor of MF (no
 decision was made on the merits), which was timely appe
                                                         aled to the Court of Common
 Pleas of Warren County, Pennsylvania at Case Number 2020
                                                                 -00279 (the "Appeal"). A true
and correct copy of the Appeal docket is attached heret
                                                        o and marked as Exhibit "B." All
pleadings and/or other documents filed within the Laws
                                                           uit are incorporated herein by
reference.

         36.        Thereafter, MF has intentionally and/or with a reckless disre
                                                                                  gard parked
the Appeal as indicated in the "Answer To Plaintiff's
                                                          Complaint And New Matter" filed in
the Appeal.

         37.        Defendants were placed on notice multiple times that they were
                                                                                     pursuing a
time-barred LawsuitlAppeal given the statute of limit
                                                      ations had expired prior to the
Lawsuit being filed.
         Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 10 of 19



                38.      The Appeal remains pending with MF taking
                                                                        no action to move it forward
    or file a discontinuance rendering its actio
                                                   n dilatory, obdurate and/or vexatious conduct.
                39.      Defendants actions have caused PlaintifF unn
                                                                      ecessary stress, anxiety,
    worry, and annoyance.

                                            Causes of Action
                                                 Count I
                                        Violations of the FDCPA
                                        15 U.S.C. § 1692, et seq.
            40.         Plaintiff incorporates by reference the abov
                                                                    e paragraphs of this Complaint
   as though fully set forth herein.

            41.        There is abundant evidence of the use of abus
                                                                     ive, deceptive, and unfair
  collection practices by many debt coll
                                         ectors. Abusive debt collection practices cont
                                                                                        ribute
  to the number of personal bankruptcies
                                            , marital instability and invasions of individu
                                                                                            al
  privacy.

           42.         The FDCPA was enacted, in part, due to exis
                                                                   ting laws and/or procedures
  being inadequate for redressing the types of inju
                                                      ries as set forth herein.
           43.        Defendants knew or should have known that 'thei
                                                                      r actions violated the
 FDCPA.

          44.         Defendants are subject to strict liability for thei acti
                                                                         r     ons in attempting to
 collect the Debt as set forth herein.

          45.         Defendants could have taken steps necessary
                                                                  to bring their actions within
FDCPA compliance, but neglected to do so
                                                 and failed to adequately review their actions to
ensure compliance with the law.

          46.    Because the list is non-exhaustive, a debt collectio
                                                                          n practice can be
deemed a false, deceptive, materially misleadi
                                               ng, or unfair practice even if it does not fall
within any of the subsections of Sections 1692
                                               d, 1692e, and/or 1692f of the FDCPA.
        Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 11 of 19



                47.   MF violated the FDCPA when
                                                         it knew or should have known the Deb
                                                                                              t
    was time-barred prior to filin
                                     g the Lawsuit and continued the Law
                                                                               suit and Appeal
    thereafter with complete disregard to
                                  f

                                          Plaintiff's rights.
               48.   MF also violated the FDCPA when
                                                       it parked the Appeal as indicated in
    the "Answer To Plaintiff's Com
                                   plaint And New Matter" filed in the
                                                                       Appeal.
             49.     Defendants also violated the FDC
                                                      PA by directly communicating with
   Plaintiff via the Collection Letter
                                       when they knew or should have known
                                                                               Plaintiff was
   represented by an attorney.

               50. The conduct of Defendants, thei
                                                         r agents, servants, representatives,
  managers, attorneys andlor employe
                                         es, as described herein was improper,
                                                                                    misleading,
  deceptive, abusive, harassing and
                                      lor unfair collection practices in vio
                                                                              lation(s) of the
 FDCPA's communication in connection
                                              with debt collection practices at 15 U.S.C.
                                                                                              §
 1692c, harassment and abuse
                                   collection practices at 15 U.S.C. § 169
                                                                                2d, deceptive
 collection practices at 15 U.S.C. § 1692e,
                                             and/or unfair collection practices at 15 U.S
                                                                                          .C. §
 1692f.

          51.         As a result of Defendants' violation(s)
                                                              of the FDCPA, Plaintiff is entitled
 to actual damages, statutory damages and
                                               reasonable attorneys' fees and costs.
          52.         Plaintiff has experienced aggravation, anx
                                                                 iety, annoyance, embarrassment,
fear, inconvenience, worry, and/or stre
                                        ss as a direct and proximate result of Defend
                                                                                      ants'
actions.

         WHEREFORE, Plaintiff respectfally
                                                      demands that this Court enter a judgment
against Defendants in excess of the arbi
                                            tration limits for the following:
         (a)         Actual damages;

         (b)         Statutory damages;
Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 12 of 19



    (c)   Attorneys' fees, litigation expenses and costs
                                                           of suit;
    (d)   Such other and further relief that this Court dee
                                                            ms just and
          proper.



    Plaintiff, Linda Vorek, demands a trial by
                                                 jury if removed or appealed
                           as to all issues so triable.



                                        Respectfully subm7

                                        Law Office f Eran k,.
                                                        eID)                   P.0.

                                        By:
                                        Eugene D. F nk, Esquire
                                       PA ID No. 9862
                                       3202 Mc ight East Drive
                                       Pittsbu gh, PA 15237
                                       (412) 66-4276 - office
                                       (412) 366-4305 — fax
                                       efrank@edf-law.com
         Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 13 of 19




                             IN THE COURT OF COMMON
                                                      PLEAS OF
                               WARREN COUNTY, PENNSYLVA
                                                         NIA
                                       CIVIL DIVISION
  Linda Vorek,
                                                      Case No.

                         Plaintiff,

           vs.

 Midland Credit Management, Inc.
 and Midland Funding LLC,

                        Defendants.



                                          VERIFICATION
         I, Eugene D. Frank, attorney for Plai
                                                ntiff, Linda Vorek, am fully familiar with
                                                                                              the facts
 set forth in the within Complaint and
                                          am authorized to make this Verification on
                                                                                             behalf of
Plaintiff. I verify that the averments of
                                           fact contained in the foregoing Complaint
                                                                                         are true and
correct to the best of my knowledge and
                                            belief based on the information supplied by Plai
                                                                                                 ntiff,
Defendants, and/or Public Records. Pla
                                          intiff's verification will be substituted for this
                                                                                             attorney
verification upon written request.




Dated: March 25, 2021
                                                      BY:
                            Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 14 of 19


                                                              Magisterial District Judge
                                                                                           37-4-01
                                                                     - -~,~-- - ~—     "-~
                                                                                       .lf h
                                                                                             ; ~ _
                                                                                           D6:C~C.. ~_~t✓72,                    t.l.                ^ _~ ~•ty            ..e..~'_.._..;--
                                                                                                                                                        `                                --r-
                                                                                                                                                                                             , %I
                                                                                                                     Docket Number: MJ-37401-CV-
                                                                                                                                                                          0000018-2020
                                    ,                                                                                                                               Civil Docket
                                                                                     Midland Funding LLC
                                                                                                     V.
                                                                                          Linda Vorek
     +--
                                                                                      -      -- --                                                                          Page 1 of 3
     Judge Assigned:                                                               CA~JNF_ORMATION~                                                   --p•----r.•-=-----.~,.-
                                        Magisterial District Judge Todd A.
     Claim Amount:                                                         Woodin                File Date:
                                        $1,495.93                                                                              03/31/2020
     JudgmentAmount:                    $1,609.18                                                Case Status:                  Inactive
                                                                                                 Countv:                       Warren
                                                                             ..~~CAL~N~/1R~GV
    Case Calendar
                                            Schedule
    Event Tvpe
                                            Start Date        Start Time        Room                                                                             Schedule
    Civil Action Hearing                                                                                           Judge Name
                                            05/01/2020        10:15 am                                                                                           Status
                                                                                                                   Magisterial District Judge Todd               Continued
                                                                                                                   A. Woodin
    Civil Action Hearing
                                           07/06/2020         11:00 am
                                                                                                                  Magisterial District Judge Todd               Scheduled
                                                                                                                  A. Woodin

   Participant Type                                                  _C_ASI: P~RTICIPANTS
                             Particigant Name                                                                                         A"=   ~d~ r•~
   Defendant                                                                    Address                                          -         •~
                             Vorek, Linda
  Plaintiff                                                                     7idoute, PA 163511206
                             Midland Funding LLC
  r      ;.           r -,-----~--F----{;,~                                     Philadelphia, PA 19113
     y               ~                       ., ---;-
                                                       =~;,-•- DISPQSIT
  Docket Number                                                               IO1JtSl'JMMA_RY      '' ~w , __~ '~..:;
                                     Plaintiff                                                                          ~~~ ~`~,~ ~'r`` ~':~           c,~,;r"~
  MJ-37401-CV-0000018-2020                                                Defe  ndant                     Disposition
                                     Midland Funding LLC                                                                                Disa ositio n Date
 i ~, : ~} ; :..._ 7 ~              ,--~ - ~,, ~ _-          _. .~,_._.. Linda Vorek                      Judgment for Plaintiff
                    _ ~_L~ ; ` `a;f       =        ~~~ CI~/IL DISPOSITIQ / JUDGMENTQ~T                                                        07/06/2020
  Disposition Date: 07/06/2020                                                                     AIL S
                                                Monthlv Rent: $0.00
 Defendant(s)
                                             Plaintiff s                                                                          Joint/Several            Individual
 Linda Vorek                                                                              Disvosition                                                                                Net
                                             Midland Funding LLC                                                                        Liability            Liability          Judgment
                                                                                          Judgment for Plaintiff
 Judgment Comaonents:                                                                                                                     $0.00            $1,609.18           $1,609.18
  TyDe
                                                 Amount                  Deoosit Amount
  Civil Judgment                                                                                          Adiusted Amount
                                               $1,495.93
  Filing Fees                                                                        $0.00                       $1,495.93
                                                  $113.25                            $0.00                          $113.25
 ` Is JointlSeveral




MDJS 1200

           Recententries made in the court                                                                                                                Printed: 03/25/2021 3:53 pm
                                           filing offices may not be immediate
            the Commonwealth of Pennsylva                                       ly reflected on these docket sheets . Neith
                                              nia nor the Administrative Office of Penn                                     er the courts of the Unified Judicial Syste
            omissions on these docket shee                                               sylvania Courts assumes any ifabili                                             m of
                                            ts. You should verify that the Inform                                            ty for Inaccurate or delayed data , errors
                                                                                   ation is accurate and current by perso                                                or
                                                                                                                          nally consulting the official record reposing
                                                                   the                         _ .. . ,                                                                 In
                                                                         ~ ,~p
                                                                             ~ L   ' AIIVTIFF'S .'
                                                                                    EXH IT

                                                                          ~t• „~~,~ ~ :_~~'~;~~~, .
                                Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 15 of 19


                                                                    Magisterial District Judge 37-4-01
       -,:.ti~-       ri..~,+~ „'~_-                   ~-'~ ~17~~   ~..~
                                         'r...~...._                           fiS:      f.-...-...a,.                           .'~•      ° ,cE.i~•
                                                                                                         ~~~vf,1!„_G_A~~,~__.~'3~•                          ynv~'_.._..._~, 'mp ~
                                                                                                                                                        '*~i~~                      _. '.~   __ .~:.~
                                                                                                                                                                                                 ° ~ _........J
                                                                                                                              Docket Number: MJ-37401-CV-0000018-2020

                                                                                                                                                                                Civil Docket
                                                                                                Midland Funding LLC
                                                                                                              v.
                                                                                                         Linda Vorek
                                                                                                                                                                                             Page 2 of 3

                                                                                        ATlORNEYIIVFORMATION4~
      Private
                                                                                                           Private
     Name: Daniel Santucci, Esq.
                                                                                                           Name: Stephanie Hernandez, Esq.
     Representino: Midland Funding LLC
                                                                                                           Representing: Midland Funding LLC
     Counsel Status: Active - Entry ofAppearance
                                                                                                           Counsel Status: Active - Entry of Appearance
     Suareme Court No.: 092800
                                                                                                           Supreme Court No: 324731
     Phone No.: 866-300-8750
                                                                                                           Phone No.: 866-300-8750
     Address:       Midland Funding LLC
                                                                                                           Address:      Midland Funding LLC
                    1 Intemational Plaza Drive 5th Floor
                                                                                                                         1 Intemational Plaza Drive 5th Floor
                   Philadelphia, PA 19113
                                                                                                                         Philadelphia, PA 19113
     Entry ofAppearance Filed Dt: 03/31/2020
                                                                                                           Entry of Appearance Filed Dt: 03/31/2020
     Withdrawal of Entry ofAppearance Filed Dt:
                                                                                                           Withdrawal of Entn+ofAppearance Filed Dt:
  Private
  Name: Eugene David Frank, Esq.
  Reoresenting: Vorek, Linda
  Counsel Status: Active - Entry of Appearance
  Supreme Court No.: 089862
  Phone No.:
  Address:                Law Offices of Eugene D. Frank P.C. Attorney At
                          Law
              3202 McKnight East Dr
              Pittsburgh, PA 15237
 Entry ofAopearance Filed Dt: 04/29/2020
 Withdrawal of Entry ofAonearance F11ed Dt:
                                                                                      ~— _.~~
                                                                               D/K cKET
                                                                                     ... ~NTRY lNfSII
                                                                                                 FOR ATI _                     :+► ._--•
                                                                                                                                                                                             .~¢-a
                                                                                                                                                                                             —_,~h~]it::J
 Filed Datey Entry                                                                       Filer
                                                                                                                                             '~1 ....      J.~~.,a~.~-:- .   C..i1i,C`P -„ti.l~i.
 07/27/2020                                                                                                                             Aoolies To
             Civil Appeal
 — — — — — — —Filed        — —                         -----                             Linda Vorek
                                                                                                        ----                         — —Midiand Funding LLC, Piaintiff
 07/06/2020  Judgment for Plaintiff                                                                                        —                — — — — — — —                               — — —
 — — — — — — — — —                                                                       Magisterial District Court 37-4-01             Linda Vorek, Defendant
 07/06/2020                                            —    —       —      —   —      — — — — — — — — -- —                                 — — — — — — —
             Judgment Entered                                                                                                                                                       —   — — —
 —     —
04/29/2020
                  —   —  — ——    —            —        —    —       —      —   —      — Magiste rial District Court 37-4-01
                                                                                         — — — — — — — — —                                 Linda Vorek, Defendant
             Entry ofAppea                                                                                                                 — — — — — — —
— — — — — — — rance                 Filed
                              — — — — -- — — — --- — — Frank,                  Esq.     Eugene David                                  Linda Vorek, Defendant
                                                                                                                                                                                    —   — — --
04/23/2020   Intent to Defend  Filed                                    — — — — —                                                   — —   —. — — — — — —
                                                                                                                                                             — — —
— — —      —   — — — —. — —                             Linda Vorek                                                                   Linda Vorek, Defendant
04/15/2020   Certified Civil
                                            — — — — — — — — — — — — —                                                               —      — — — — — — — —
— — — — — — — Compla          —    —
                                     int Accepted
                                        —   —
                                                        Magisterial District
                                                — — — .— — — — — Court             37-4-01                                                 Linda Vorek, Defendant
                                                                                                                                                                                        —    —       —
03/31/2020   Certified Civil Compla Issued                                   — — — —                                                —      — — — — — — — —                              —    —
— — — — — — — — —int—                                   Magisterial District Court 37-4-01                                            Linda
                                                                                                                                                                                                     —
03/31/2020   Entry of Appearance Filed
                                            — -- — — — — — — — — — —. —                                                             — — —Vorek,   Defendant
                                                                                                                                              — — — —         — — — — —
— — — — --              .— — — — — —                    Daniel Santucci, Esq.                                                         Midland Funding LLC, Plaintiff
03/31/2020   Civil Complaint Filed                --- — ---            ---            — —                                           — — — --         --
                                                        Midland Funding LLC                                                                                   -----



MDJS 1200
                                                                                        Page 2 of 3                                                        Printed: 03/25/2021 3:53 pm
              Recent entries made in the court filing offices may not be
                                                                         Immediately reflected on these docket sheets . Neither the courts of the
               the Commonwealth of Pennsylvania nor the Administ                                                                                  Unifled Judicial System of
                                                                      rative Office of Pennsyivanla Courts assumes any liabilityfor inaccura
               omissions on these docket sheets. You should verify that                                                                      te or delayed data , errors or
                                                                           the Information is accurate and current by personally consulting the official
                                                                                                                                                         record reposing In
                                                                       the court wherein the record Is maintained.
                         Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 16 of 19


                                                            Magisterial District Judge 37-4-01
                              t    ~3 ~;~ • ,~:       `'~    :;~ _ _~ : ~             ~'p CKEq
                                                                                                                 Docket Number: MJ-37401-CV-0000018
                                                                                                                                                   2020
                                                                                                                                                              Civil Docket
                                                                                 Midland Funding LLC

                                                                                      Linda Vorek

                                                                                                                                                                          Page 3 of 3




MDJS 1200
                                                                                   Page 3 of 3
        Recent entries made in the court filing                                                                                                        Printed: 03/25/2021 3:53 pm
                                                offices may not be immediately reflected on
         the Commonwealth of Pennsylvanla                                                     these docket sheets . Neither the courts of the
                                                nor the Administrative Office of Pennsylvania Courts                                          Unified Judicial System of
         omissions on these docket sheets. You                                                         assumes any liability for Inaccurate or delaye
                                                    should verify that the Information Is accurate and                                                 d data , errors or
                                                                                                       current by personally consulting the ofticial record
                                                                   the court wherein the record is maintained.                                              reposing ln
                     Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 17 of 19

                                                 WarNen eounty, Pennsylvania                                                            Lag Off
    4
                                                           Prothonotary
                                           ,
 3/25/2021 - 3:54 PM                                                                                   O 2018 /NFOCON CORPORAT
                                                                                                                             /ON. AII Righta Rcecrved
I Functions          I
 ENTER                                                            Prothonotary - Inquiry - Dockets
                                                                                                   Entries
                              Case No:     2020-00279
 DONE
                              Case Type: CIVIL APPEAL                                                 Filed DateRme: 07/20/2020   1:43
 EXIT
                                                          S -JUDICIAL: OTHER
                              Caption:     MIDLAND FUNDING LLC (vs)
 PDF CASE PRINT
                                                                         LINDA VOREK
                             Position to Date: 10=0/0
                                                        —flo
                                                      —oo
 E-MAIL CASE PRINT
                           Sel                                                                       Position to Page: LLJ of
                                   Date       Description                                                                       1
BACK                            07/20/2020 NOTICE OF APP                                                                      Pages Img
                                                            EAL FROM DISTRICT JUSTICE
                                                                                         JUDGMENT WITH RULE TO FILE
                                              COMPLAINT FILED BY EUGENE FRA
                                                                               NK, ATTORNEY FOR DEFENDANT
                                07/30/2020 PROOF OF SERVICE                                                    .
                                                                OF NOTICE OF APPEAL AND RUL
                                             SERVED UPON ATTORNEY DANIEL                        E TO F1LE COM PLA  INT AS
                                                                              SANTUCCI AND DISTRtCT JUDGE TOD
                                             FILED BY EIGENE FRANK, ESQ.                                            D WOODIN
                               08/31/2020 COMPLAINT IN
                                                            CIVIL ACTION WITH NOTICE TO
                                                                                           DEFEND FILED BY DANIEL
                                             SANTUCCI, ATTORNEY FOR PLA
                                                                          INTIFF.
                               10/09/2020 CERTIFICATE OF
                                                            SERVICE OF COMPLAINT AS SER
                                                                                            VED UPON EUGENE FRANK,
                                            ESQ FILED BY DANIEL SANTUC
                                                                         CI ESQ.
                               03/01/2021 ANSWER TO PLA
                                                            INTIFF'S COMPLAINT AND NEW
                         ~                                                                  MATTER F1LED BY EUGENE D.
                                            FRANK, ESQUIRE ON BEHALF OF
                                                                           THE DEFENDANT WITH CERTIFICATE
                                            SERVICE AND CERTIFICATE OF COM                                       OF
                         Bottom                                               PLIANCE.




                                                          AINT
                                                  ~P"EXHIBlT'S~ s
                                                  ~        .,
       Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 18 of 19



                           IN THE COURT OF COMMON PLE
                                                      AS OF
                             WARREN COUNTY, PENNSYL
                                                    VANIA
                                     CIVIL DIVISION
  Linda Vorek,
                                                     Case No.

                         Plaintiff,

           vs.

 Midland Credit Management, Inc.
 and Midland Funding LLC,

                        Defendants.




                             CERTIFICATE OF COMPLIANCE
       I certi;Cy that this filing complies wit
                                                h the provisions of the Public Access Pol
                                                                                          icy of the
 Unified Judicial System of Pennsylvan
                                       ia Case Records of the Appellate and Tri
                                                                                al Courts that
require filing confidential informa
                                    tion and documents differently than non
                                                                                 -confidential
information and documents.



                                            Submitted by: Law Offic      of ugene D. Frank, P.C.


                                            Signature:
                                            Name: Eugene D      rank
                                            Attorney No : A ID# 89862
                      Case 1:21-cv-00173-SPB Document 1-2 Filed 07/02/21 Page 19 of 19



                                                                                                                                  U.g, Pp STA E PAID
                                                                           ~                                                      FCM LG EN
                                                                                                                                  PIT T SBURGH, PA
      7020 1290 0001 2041 0261                                                                                                      2~
                                                                                                                                  JUN 01 21
                                                                                                                                                       -
                                                                          11NITEDSTATES                                           AMOUNT      -
                                                                          POSTGLSEpV(CEx



                                                                                1000                           66614
                                                                                                                                    $8.05
                                                                                                                                  R2304E107211-05




                                    LAW OFFICES OF EUGENE D. FRANK
                                         3202 McKnight East Drive
                                           Pittsburgh, PA 15237
                                                                                         ,,....._ _


1   ~~..., ..~•   -                  Midland Credit Management, Inc.                                                    .^i
l                                                                                                     v.°1•ii~.Sv.'   ~~~ ~~i'~
                                     c/o Corporation Service Company
                                                                                 ,

                                                                                ,.                 iJ„~,.~ •~:e    ~~                  ~
                                     2900 SW Wanamaker Drive,                        •    -    ,        ~ ~`' .` ~

                                     Suite 204
                                     Topeka, Kansas 66614
